Case: 12-30058     Document: 00511984997         Page: 1     Date Filed: 09/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 12, 2012
                                     No. 12-30058
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAJ J. PRATT,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:04-CR-20059-2


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Raj J. Pratt, federal prisoner # 12255-035, appeals from the denial of his
motion for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2). Pratt was
sentenced to a statutory mandatory minimum term of life imprisonment for an
offense involving crack cocaine, then later had his sentence reduced to 132
months of imprisonment because of his substantial cooperation with the
Government. He argues that he was eligible for a reduction in sentence because
the 2011 clarification to U.S.S.G. § 1B1.10 in Amendment 759 to the Sentencing

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-30058    Document: 00511984997     Page: 2   Date Filed: 09/12/2012

                                 No. 12-30058

Guidelines of what constitutes an “applicable guidelines range” means that a
statutory minimum sentence above the range otherwise calculated under the
Guidelines constitutes an upward departure to the extent that it is deemed the
guideline sentence pursuant to § 5G1.1. According to Pratt, this effectively
renders the statutory minimum sentence irrelevant to the calculation of
sentencing ranges in § 3582(c)(2) motions.
      Section 1B1.10 provides that “[i]n a case in which the defendant is serving
a term of imprisonment, and the guideline range applicable to that defendant
has subsequently been lowered as a result of amendment to the Guidelines
Manual listed [in 1B1.10(c)], the court may reduce the defendant’s term of
imprisonment.” § 1B1.10(a)(1). Before November 1, 2011, the commentary to
§ 1B1.10 stated that eligibility “is triggered only by an amendment listed in
subsection (c) that lowers the applicable guideline range.” § 1B1.10, comment.
(n.(1)(A)) (Nov. 1, 2010). On November 1, 2011, the commentary was amended
to explain that the “applicable guideline range” is “the guideline range that
corresponds to the offense level and criminal history category determined
pursuant to § 1B1.1(a), which is determined before consideration of any
departure provision in the Guidelines Manual or any variance.” § 1B1.10,
comment. (n.(1)(A)); U.S.S.G. App. C, Amendment 759 (Nov. 1, 2011).
      Before the amendment, we held that a statutory minimum sentence above
a guideline sentencing range displaced the guideline range for purposes of
§ 1B1.10, meaning that the defendant’s sentence was based on the statutory
minimum and not on the otherwise applicable guideline sentencing range.
United States v. Carter, 595 F.3d 575, 580 (5th Cir. 2010). Thus, no reduction
was available for a defendant whose sentence was the result of a statutory
minimum sentence, even if that defendant received a downward departure from
the statutory minimum. Id. at 580-81.
      Amendment 759 does not supersede Carter. First, a reduction is not
authorized if an amendment applies to the defendant “but the amendment does

                                       2
   Case: 12-30058   Document: 00511984997       Page: 3     Date Filed: 09/12/2012

                                   No. 12-30058

not have the effect of lowering the defendant’s applicable guideline range
because of the operation of another guideline or statutory provision (e.g., a
statutory mandatory minimum term of imprisonment).” § 1B1.10, comment
(n.(1)(A)). Second, § 5G1.1(b) provides that “[w]here a statutorily required
minimum sentence is greater than the maximum of the applicable guideline
range, the statutorily required minimum sentence shall be the guideline
sentence.” In the application instructions for the Guidelines, district courts are
directed “[f]or the particular guideline range, [to] determine from parts B
through G of Chapter Five the sentencing requirements and options related to
. . . imprisonment.” § 1B1.1(a)(8). Section 5G1.1 thus is incorporated into the
establishment of a defendant’s guideline sentencing range through § 1B1.1(a),
and Amendment 759 directs district courts to establish the applicable guideline
range by following § 1B1.1(a).
      Under    Carter,   Pratt’s   applicable   guideline    range    remains    life
imprisonment, the minimum statutory sentence for his offense. See Carter, 595
F.3d at 580-81. Amendment 759 did not change this, nor did the crack cocaine
amendments. Pratt was ineligible for relief under § 3582(c)(2), and the district
court’s denial of his § 3582(c)(2) motion was not an abuse of discretion. See id.
at 577.
      AFFIRMED.




                                        3